 Case 5:16-cv-03260-BLF Document 635 Filed 07/29/19 Page 1 of 4




                      EXHIBIT 3

REDACTED VERSION OF DOCUMENT
     Case 5:16-cv-03260-BLF Document 635 Filed 07/29/19 Page 2 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
_________________________________
                                  )
SPACE DATA CORPORATION,           )
                                  )
                      Plaintiff,  )   Case No.: 5:16-cv-03260-BLF
                                  )
                          v.      )
                                  )
ALPHABET INC., GOOGLE             )
LLC, and LOON LLC.,               )
                                  )
                      Defendants. )
_________________________________ )




                Expert Report of Christine S. Meyer, Ph.D.




                            SEPTEMBER 14, 2018


            HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY
              TRIAL PREPERATION MATERIAL—PRIVILEGED
Case 5:16-cv-03260-BLF Document 635 Filed 07/29/19 Page 3 of 4
       Case 5:16-cv-03260-BLF Document 635 Filed 07/29/19 Page 4 of 4



      therefore provided them at least the same benefit and at a minimum the same unjust

      enrichment, as the theft of trade secrets.




Signed this 14th day of September, 2018:




____________________________________

Christine Meyer, Ph.D.




                                                   114
                                                         Highly Confidential—Attorneys’ Eyes Only
                                                              Trial Preparation Material—Privileged
